

ADDENDUM TO AGREEMENT FOR THE PURCHASE AND SALE OF REAL ESTATE


THIS ADDENDUM TO AGREEMENT FOR THE PURCHASE AND SALE OF REAL ESTATE
("Addendum") is executed and effective as of the 9th day of October, 2018
("Effective Date"), and is entered into by and between ADDvantage Technologies
Group, Inc., an Oklahoma corporation ("Seller"), and David Chymiak, an
individual residing in Oklahoma ("Buyer"). This Addendum amends that certain
Agreement for the Purchase and Sale of Real Estate between Seller and Buyer,
dated as of October 5, 2018 (the "Sale Agreement").
WHEREAS, Seller and Buyer desire to amend and restate in its entirety Exhibit B
to the Sale Agreement;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree that Exhibit B to the Sale Agreement is amended and restated in its
entirety to be in the form attached hereto.
Except as amended hereby, the terms of the Sale Agreement remain in full force
and effect.
IN WITNESS WHEREOF, the Parties hereto have executed this Addendum to Agreement
for the Purchase and Sale of Real Estate as of the Effective Date.




"Buyer" "Seller"


ADDVANTAGE TECHNOLOGIES GROUP, INC.
an Oklahoma corporation
/s/ David Chymiak

David Chymiak
                          By /s/ Scott Francis
                          Printed Name: Scott Francis
                          Title: Chief Financial Officer




Page 1 of 2

 


 

--------------------------------------------------------------------------------



Lease Agreement attached to
Addendum to Agreement for the Purchase and Sale of Real Estate
 

 



Page 2 of 2


 

--------------------------------------------------------------------------------





LEASE AGREEMENT




THIS LEASE AGREEMENT (this "Lease") is made as of the___  day of October, 2018
(the  "Effective   Date"),   by  and   between   David   Chymiak,   an 
individual   ("Lessor"), and TULSAT, LLC, an Oklahoma limited liability company
("Lessee").


Recitals:


A.
Lessor owns the Premises (hereinafter defined).



B.
Lessor desires to lease the Premises to Lessor, and Lessee desires to lease the
same from Lessor upon the terms and conditions hereinafter set forth.

 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee hereby agree to the following terms and
conditions of this Lease.


ARTICLE I
Premises and Term


1.1
Premises. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor,
on the terms and conditions herein set forth, that certain premises consisting
of two buildings, fixtures and other improvements situated thereon located at
1221 East Houston Street, Broken Arrow, Oklahoma 74012, more particularly
described in Exhibit "A" attached hereto and made a part hereof (the
"Premises").



1.2
Term. The term of this Lease shall be ten (10) years, commencing on the
Effective Date (the "Commencement Date") and terminating at 11:59 P.M. Central
Standard Time on the day prior to the tenth (10th) anniversary of the
Commencement Date (the "Term").



ARTICLE II
Rent


2.1
Base Rent. Commencing on the Commencement Date and until the expiration of the
Term, Lessee shall pay Lessor annual base rent in the amount of FOUR HUNDRED
FIFTY THOUSAND DOLLARS ($450,000) (the "Base Rent"), which such Base Rent shall
be payable in twelve (12) equal consecutive monthly installments of THIRTY-SEVEN
THOUSAND FIVE HUNDRED FIFTY DOLLARS ($37,500) in advance on the first (I5t) day
of each month to Lessor at 21553 East Apache Street, Catoosa, Oklahoma 74015.
Notwithstanding the foregoing, the first installment of Base Rent shall be
delivered to Lessor upon execution of this Lease.



2.2
Additional Rent.



(a)
Definition of Additional Rent. "Additional Rent" shall mean all costs



 

 


 

--------------------------------------------------------------------------------




 


and expenses to be paid by Lessee as additional rent under this Lease as further
set forth and described in Sections 2.2, 5.5 and 11.3.


(b)
Additional Rent Based on Real Estate Taxes. As Additional Rent, Lessee shall pay
Lessor the annual real estate taxes and assessments assessed and levied against
the Premises, on the first (1st) day of each month, in advance, in a sum equal
to one- twelfth (1112 th) of the annual real estate taxes and assessments due
and payable for the then calendar year. If at a time a payment is required the
amount of the real estate taxes and assessments for the then calendar year shall
not be known, Lessee shall  pay Lessor, as Additional Rent, one-twelfth (1112th)
of the real estate taxes and assessments for the preceding calendar year and
upon ascertaining the real estate taxes and assessments for the current calendar
year, Lessee shall pay Lessor any difference upon demand, or if Lessee shall be
entitled to a credit, Lessor shall credit the excess against the next monthly
installment(s) of Additional Rent due, or if at the end of the Term, then paid
in full to Lessee. Additional Rent based upon real estate taxes and assessments
payable for the first and last years' of the Term shall be adjusted and
prorated, so that Lessor shall be responsible for Lessor's prorated share for
the period prior to and subsequent to the Term, and Lessee shall pay Lessor its
prorated share for the Term. Provided this Lease is not previously cancelled or
terminated, and there shall be no Event of Default, or an event that with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default, then Lessee shall have the right to contest the amount or validity of
any real estate tax or assessment assessed and levied against the Premises, or
to seek a reduction  in the valuation of the buildings on the Premises assessed
for real estate tax purposes, by appropriate proceedings diligently conducted in
good faith (the "Tax Appeal"), but only after payment of such taxes and
assessments. Except as set forth below, Lessor stall not be required to join in
any Tax Appeal. If required by law, Lessor shall, upon written request of
Lessee, join in the Tax Appeal or permit the Tax Appeal to be brought in
Lessor's name, and Lessor shall reasonably cooperate with Lessee, at the cost
and  expense of Lessee. Lessee shall pay any increase that may result in real
estate taxes or assessments as a consequence of the Tax Appeal, which payment
obligations  shall survive the expiration or earlier termination of this Lease.



(c)
Additional Rent Based Upon Assessments for Public Improvements. As Additional
Rent, upon demand, Lessee shall pay Lessor all assessments for public
improvements assessed and levied against the Premises. If any assessment for
public improvements shall be payable in installments, Lessor shall pay such
assessment in the maximum number of installments permitted by law, and Lessee's
obligation to pay Additional Rent shall be limited to each installment thereof
due and payable during the Term.



(d)
Additional Rent Based Upon Other Sums. Lessee shall pay Lessor, as Additional
Rent, all other sums of money on Lessee's part to be paid pursuant  to the terms
and conditions of this Lease.



(e)
Additional Rent Based Upon Reimbursement to Lessor. If Lessee  shall fail after
applicable notice and cure periods to comply with or to perform any of the terms

 

 




2 

--------------------------------------------------------------------------------






or conditions of this Lease, Lessor may (but with no obligation to do so) carry
out and perform such terms or conditions, at the expense of Lessee, which
expense shall be payable by Lessee, as Additional Rent, within ten (10) days
after receipt of written demand of Lessor for reimbursement of such expenses,
together with interest at the prime rate of eighteen percent (18%) per annum,
which interest shall accrue from the date of Lessor's demand.


(t)             Additional  Rent Based Upon  Late Payment.   In the event 
Lessee defaults for more than five (5) days in the payment of monthly
installments of Base Rent, any Additional Rent or any of the sums required of
Lessee under this Lease, or if Lessee fails to reimburse Lessor for any expenses
incurred by Lessor pursuant to this Lease, together with interest, then after
ten (10) days written notice to cure, Lessee shall pay Lessor, as Additional
Rent, a late charge of five percent (5%) of the rent or expense.


(g)
Additional Rent Based Upon Lessor's Legal Expenses in Enforcing Lease. As
Additional Rent, Lessee shall pay Lessor, all reasonable attorneys' fees that
may be incurred by Lessor in enforcing Lessee's obligations under this Lease;
provided, however, that in the event Lessor commences a suit against Lessee to
enforce Lessee's obligations under this Lease, and such suit is tried to
conclusion and judgment is entered in favor of Lessee, then in that event Lessee
shall not be under any obligation to pay Lessor's attorneys' fees that Lessor
may have incurred.



(h)
Taxes of Lessee's Personal Property. Lessee shall be liable for and shall pay
not less than ten (10) days before delinquency, all taxes assessed against and
levied upon Lessee's property. If any of Lessee's property is taxed or assessed 
in connection with the Premises, Lessor may pay the taxing authority all amounts
billed to Lessor as a result thereof and Lessor may, but shall have no
obligation to, determine the validity of any such assessment or otherwise object
thereto. Lessee shall pay all such amounts to Lessor as Additional Rent within
ten (10) days after receipt of written demand of Lessor for reimbursement of
such expenses, together with interest at the prime rate of eighteen percent
(18%) per annum, which interest shall accrue from the date of Lessor's demand.



(i)
Additional Rent Based Upon Taxes Based on Rent. If at any time during the Term,
a tax or charge shall be imposed by the State of Oklahoma or the county or
municipality in which the Premises is located, pursuant to any future law, which
tax or charge shall be based upon the rent due or paid by Lessee to Lessor, then
Lessee shall pay Lessor, as Additional Rent, such tax or charge. The foregoing
shall not require payment by Lessee of any income taxes assessed against Lessor
or of any capital levy, franchise, estate, succession, inheritance or transfer
tax due from Lessor.



2.3
Returned Checks. Lessee shall reimburse Lessor for any fees and/or costs
incurred by Lessor in connection with the returned checks within five (5) days
following Lessor's request therefor.



2.4
Net Lease. Except as otherwise provided herein, it is the intention of the
parties that this Lease is a "triple net lease", and Lessor shall receive the
Base Rent, Additional Rent and

 

 


 3

--------------------------------------------------------------------------------




other sums required of Lessee under this Lease, undiminished from all costs,
expenses and obligations of every kind relating to Lessee's use and occupancy of
the Premises, which shall arise or become due during the Term, all of which
shall be paid by Lessee in accordance with the provisions of this Lease.


2.5
No Setoff. Except as otherwise provided herein, Lessee shall pay Lessor all Base
Rent, Additional Rent and other sums required of Lessee under this Lease without
abatement, deduction or setoff and irrespective of any claim Lessee may have
against Lessor.



2.6
Application. No payment by Lessee or receipt by Lessor of an amount less than
the Base Rent, Additional Rent, or other sums required of Lessee under the
Lease, shall be deemed anything other than a payment on account of the earliest
Base Rent, Additional Rent, or other sums due from Lessee under the Lease. No
endorsements or statements on any check for the payment of Base Rent, Additional
Rent, or other sums required of Lessee under the Lease shall be deemed an accord
and satisfaction of Lessor. Lessor may accept any check for payment from Lessee
without prejudice to Lessor's right to recover the balance of Base Rent,
Additional Rent, or other sums required of Lessee under the Lease or to pursue
any other right or remedy provided under this Lease or by applicable law.



ARTICLE III
Use, Care, Maintenance and Repair


3.1
Use of Premises. Lessee shall use and occupy the Premises solely as a warehouse
and office for Lessee and Lessee's affiliates (the "Permitted Use"). Lessee
shall not use and occupy the Premises for any other purpose whatsoever, without
the express written consent of Lessor, which such consent may be withheld in
Lessor's sole discretion.



3.2
Condition of the Premises. LESSEE HEREBY ACCEPTS  THE  PREMISES "AS IS," WITH NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, BY LESSOR AS TO THE CONDITION
THEREOF. Lessee shall take good care of the Premises and keep the same neat,
clean and free from trash or rubbish at all times. Lessee shall not  commit or
allow waste to be committed on the Premises, and Lessee shall not allow any
hazardous activity to be engaged in upon the Premises. Lessee shall not cause or
allow any nuisance to neighboring businesses or properties to exist on or within
the Premises. Lessee shall fully comply with any requirements or notice from any
governmental authority having jurisdiction over the Premises in connection with
Lessee's use and occupancy thereof, and agrees to indemnify and hold Lessor
harmless from any penalties, fines, costs or damages resulting from its failure
to do so.



3.3
Lessee's Maintenance Obligations. Except for Lessor's structural repair
obligations set forth in Section 3.4 hereof, Lessee shall at all times and at
its own expense maintain the Premises, including, but not limited to, all
improvements constructed on the Premises, the parking areas, sidewalks and
driveways surrounding the Premises, mechanical, electrical, plumbing and HVAC
(defined hereinafter) equipment, lighting facilities, sprinkler systems, plate
glass and windows, doors, door closures and exterior irrigation systems, in good
condition and repair and replace portions thereof, as necessary except as
otherwise limited

 

 


 4

--------------------------------------------------------------------------------




herein. Further, Lessee's maintenance obligations shall include snow and ice
removal of the parking areas, driveways, sidewalks and walkways surrounding the
Premises. Notwithstanding the foregoing, Lessee shall not be responsible for the
major repair or replacement of any mechanical, electrical, plumbing and HVAC
(defined hereinafter) equipment, lighting facilities, sprinkler systems, or and
exterior irrigation systems unless such repair or replacement be necessitated as
a result of the negligence or willful misconduct of Lessee, its affiliates or
its or their invitees. As used in this Lease, a "major repair or replacement"
shall mean a repair or replacement that involves the payment of more than FIVE
THOUSAND AND NOil 00 DOLLARS ($5,000.00) per occurrence.


(a)
HVAC. Maintenance of the heating and air conditioning ("HVAC") equipment
servicing the Premises shall be Lessee's sole responsibility throughout the
Term. Lessee shall contract with a qualified and licensed HVAC contractor who
will inspect and maintain the HVAC on a routine basis. Lessee will provide
Lessor copies of the HVAC service contract and routine inspection reports upon
demand.  If Lessee fails, at any time during the Term, to execute and maintain a
service contract for the HVAC equipment in compliance with this Section 3.3(a),
Lessor may contract with a service company of its own choosing and bill Lessee
for the cost of the same, plus an administration fee of ten percent (10%) on all
HVAC expenses billed to Lessee. Any major repairs and/or replacement of any HVAC
components will be Lessor's obligation unless such repair or replacement be
necessitated as a result of the negligence or willful misconduct of Lessee, its
affiliates or its or their invitees.



(b)
Alarm System. During the Term, Lessee shall contract with a reputable alarm
monitoring company to provide alarm monitoring services at the Premises and
provide evidence of such contract to Lessor upon demand. If Lessee fails, at any
time during the Term, to execute and maintain a service contract for the alarm
monitoring services in compliance with this Section 3.3(b), Lessor may contract
with a service company of its own choosing and bill Lessee for the cost of the
same, plus an administration fee of ten percent (10%) on all alarm service
monitoring expenses billed to Lessee.



(c)
Damages Caused by Lessee. Notwithstanding anything contained herein to the
contrary, any damage to the Premises caused by Lessee, its members, managers,
officers, employees, agents, representatives, guests or invitees, shall be
promptly repaired or replaced to its former condition by Lessee, at Lessee's own
expense and as required by Lessor in its sole discretion.



(d)
Lessee's Negative Covenants. Lessee shall not injure, deface, permit waste nor
otherwise harm any part of the Premises, permit any nuisance at the Premises or
permit the emission of any objectionable noise or odor from the Premises.



3.4
Lessor's Maintenance Obligations. Lessor, at Lessor's own expense, shall be
responsible for performing all repairs to the roof, foundation, and exterior
walls of the Premises and all major repair or replacement of any mechanical,
electrical, plumbing and HVAC equipment, lighting facilities, sprinkler systems,
or and exterior irrigation systems unless such

 

 


 5

--------------------------------------------------------------------------------




repair or replacement be necessitated as a result of the negligence or willful
misconduct of Lessee, its affiliates or its or their invitees (the "Structural
Repairs"). Lessor shall not be responsible for any other repairs to the
Premises. Lessor agrees that in the event any Structural Repairs are needed,
Lessor shall proceed to complete the Structural  Repairs in the amount of time
that is necessary for Lessor, in its reasonable discretion, to complete such 
Structural Repairs.


3.5
Surrender of Premises. No act or thing done by Lessor or  any  agent  or
employee of Lessor during the Term shall be deemed to constitute an acceptance
by Lessor of a surrender of the Premises unless such intent is specifically
acknowledged in a writing signed by Lessor. The delivery of keys to the Premises
to Lessor or any agent or employee of Lessor shall not constitute a surrender of
the Premises or effect a termination of this Lease, whether or not the keys are
thereafter retained by Lessor, and notwithstanding such delivery, Lessee shall 
be entitled to the return of such keys at any reasonable time upon request until
this Lease shall have been properly terminated. Upon the expiration of the Term
or earlier termination of this Lease as provided herein, Lessee shall surrender
the Premises in the condition it existed on the Effective Date of this Lease,
ordinary wear and tear only excepted.



ARTICLE IV
Improvements, Utilities & Signage


4.1
Improvements and Construction. Lessee shall not make any improvements or
alterations to the Premises or begin any construction on the Premises without
the prior written consent of Lessor, which consent may be withheld in Lessor's
sole discretion. Lessee shall bear all costs of any construction on the Premises
and hereby agrees that any contractors or subcontractors Lessee hires to
construct any improvements or make any alterations to the Premises will be
licensed and insured and approved by Lessor prior to the commencement of any
construction. Lessee covenants that all such work shall be carried out in
accordance with the requirements, orders and limitations of all local, state or
federal departments or bureaus having jurisdiction, and upon completion, the
Premises shall be in compliance with all governmental requirements for the use
which the Lessee may make of them.



4.2
Utilities. Lessee shall arrange for and shall promptly pay as and when due all
charges for electricity, water, gas, telephone service, sewer and other
utilities furnished to the Premises during the Term. Lessor shall not be liable
for any interruption in utility services whatsoever, and Lessee acknowledges
that Lessor shall have no liability for any failure or interruption of any
utility or service resulting from government imposed restrictions, or utility
"blackouts" resulting from a usage overload on the state, county or city
electrical grid, and  Lessee shall have no right to a reduction or abatement of
Base Rent, Additional Rent or any other sums due hereunder in connection with an
interruption of any utility or service.



4.3
Signage. Lessee shall have the right to install, at Lessee's expense, other
signage in such form and at such locations on the Premises as Lessor shall deem
appropriate. Each such sign Lessee installs shall at all times conform to all
applicable rules, regulations, codes and ordinances of any governmental agency
having jurisdiction over the Premises. All such signs, including the Approved
Signage, shall be removed at the termination of this Lease, at Lessee's own
expense.

 

 


 6

--------------------------------------------------------------------------------






4.4
Removal. Subject to Lessee's obligation to  remove signs at the termination  of
this Lease pursuant to Section 4.3, any addition to or improvement or alteration
of the Premises shall be deemed a part thereof and shall belong to Lessor at the
expiration of the Term. Lessor shall bear no obligation to reimburse Lessee for
the costs and expenses of any alterations and improvements.



4.5
Discharge of Liens. Lessee will not create or permit to be created or to remain,
and will promptly discharge, any lien, encumbrance or charge (including without
limitation any mechanic's, laborer's or materialman's lien) against the Premises
or any part thereof arising from Lessee's actions. If any mechanic's, laborer's
or materialman's lien shall at any time be filed against the Premises or any
part thereof, Lessee shall cause the same to be discharged of record by payment,
deposit, bond, order of a court of competent jurisdiction, or otherwise. If
Lessee shall fail to effect such discharge within thirty (30) days from notice
provided by Lessor, then, in addition to any other available right or remedy,
the Lessor may, but shall not be obligated to, discharge the same either by
paying the amount claimed to be due or by procuring discharge by deposit or by
bonding proceedings, all in accordance with applicable laws. Lessee shall pay
all costs and expenses incurred by Lessor in connection therewith, together with
interest thereon at eighteen percent (18%) per annum from the date such costs
and expenses were incurred.



4.6
Keys and Locks. Lessor shall furnish Lessee two (2) keys for each door entering
the Premises. Additional keys may be furnished at a charge by Lessor. All such
keys  shall remain the property of Lessor. No additional locks shall be allowed
on any door of the Premises without Lessor's prior written consent, and Lessee
shall not make or permit to be made any duplicate keys, except those furnished
by Lessor. Upon termination of this Lease, Lessee shall surrender to Lessor all
keys of the Premises, and give to Lessor the combination of all locks for safes,
safe cabinets and vault doors, if any, remaining in the Premises.



ARTICLE V
Insurance and Indemnification


5.1
Fire & Casualty Insurance. At all times during the Term, Lessee shall, at its
sole expense, obtain and keep in full force and effect an all-risk insurance
policy covering the Premises and all improvements located thereon and written by
a reputable insurance company reasonably acceptable to Lessor and authorized to
do business in the state where the Premises is located in an amount not less
than one hundred percent (100%) of the replacement cost of the Premises,
including fixtures and any improvements, alterations or additions  to the
Premises. Such all-risk insurance coverage which Lessee is obligated to maintain
shall be for the benefit of Lessor, as an additional insured and/or loss payee.
Deductibles under the all-risk policy shall not exceed $10,000. In the event
that the Premises are damaged or destroyed by fire or other casualty insurable
under such policy described above and neither party has terminated this Lease,
Lessee shall pay or reimburse Lessor for any deductible applicable under such
policy upon demand. Such policy shall contain business income/loss of rents
coverage for a period of time not less than twelve (12) months following the
insured casualty. Further, in no event shall Lessor have any obligation to
repair any damage to, or replace any of Lessee's furniture, trade fixtures,
equipment or other personal property.

 

 


 7

--------------------------------------------------------------------------------






5.2
Liability Insurance. During the Term, Lessee shall, at Lessee's own expense,
obtain and keep in force Commercial general liability insurance and personal
injury liability insurance, insuring Lessee against liability for injury to
persons or damage to property occurring in or about the Premises or arising out
of the ownership, maintenance, use or occupancy thereof. The minimum acceptable
limits of liability are, as follows: $1,000,000 for each occurrence and
$2,000,000 aggregate. This insurance shall also name Lessor, its mortgagees, if
any, and their respective members, managers, officers, employees, agents and
representatives as additional insureds.



5.3
Worker's Compensation. During the Term, Lessee shall, at Lessee's own expense,
obtain and keep in force workers' compensation and employer's liability
insurance as required by law.



5.4
Other Insurance Policies. During the Term, Lessee shall, at Lessee's own
expense, obtain and keep in force business interruption or loss of income
insurance in amounts sufficient to insure Lessee's business operations for a
period of not less than one (1) year; property insurance covering all of
Lessee's personal property, inventory, fixtures, equipment, improvements and
furnishings; and any other insurance coverages that Lessor or Lessor's
mortgagees may reasonably require.



5.5
Insurance Requirements. Lessee shall also name Lessor (and Lessor's mortgagees,
if any and if required by Lessor's mortgagees) an additional insured or loss
payee (as applicable) with respect to any insurance policies and shall provide
Lessor or its designees upon written request with certificates of insurance or
copies of insurance policies evidencing that insurance satisfying the
requirements of this Lease is in effect at all times. All insurance policies
shall provide that coverage may not be canceled or reduced without at least ten
(10) days written notice first being given to Lessor. If Lessee shall fail to
procure and maintain the insurance required hereunder, Lessor may but shall not
be required to procure and maintain the same, and any amounts paid by Lessor for
such insurance shall be Additional Rent, which shall be due and payable to
Lessor on the next succeeding date on which rent is due.



5.6
Insured Loss; Waiver of Subrogation. Lessor and Lessee agree and covenant that
neither shall be liable to the other for loss arising out of damage to or
destruction of the Premises or contents thereof when such loss is caused by any
perils included within the all-risk insurance policy. This provision shall be
binding whether or not such damage or destruction is caused by negligence of
either party or their respective members, managers, officers, employees, agents,
representatives, guests or invitees. Lessor and Lessee each waive any rights
each may have against the other on account of any loss or damage occasioned to
Lessor or Lessee, as the case may be, their respective property, the Premises or
its contents. The insurance policies obtained by Lessee pursuant to this Lease
shall contain endorsements waiving any right of subrogation which the insurer
may otherwise have against Lessor.



5.7
Indemnification. Except for the gross negligence or intentional wrongdoing of
Lessor, Lessee shall indemnify and hold Lessor, its members, managers, officers,
employees, agents and representatives, harmless from and against any and all
claims, demands, causes of

 

 

 

 8

--------------------------------------------------------------------------------

action, suits, proceedings, liabilities, damages, losses, costs and expenses,
including attorney's fees, caused by, incurred or resulting from Lessee's use or
occupancy of the Premises, by Lessee or any of its guests or invitees. It is
expressly understood that Lessee's obligation under this Section 5.7 shall
survive the expiration or earlier termination of this Lease for any reason.




ARTICLE VI
Compliance with Laws


6.1
General Compliance with Laws & Requirements. Except as provided herein, Lessee's
use of the Premises shall comply with each and every applicable federal, State
of Oklahoma, county and municipal statute, ordinance, code, rule, regulation,
order, directive or requirement, currently or hereafter existing, including, but
not limited to, the Americans with Disabilities Act of 1990 ("ADA") and all
environmental laws, together with all amending and successor federal, State of
Oklahoma, county and municipal statutes, ordinances, codes, rules, regulations,
orders, directives or requirements (the "Requirements").  The failure  to
mention any specific statute, ordinance, rule, code, regulation, order,
directive or requirement shall not be construed to mean that Lessee was not
intended to comply with such statute, ordinance, rule, code, regulation, order,
directive or requirement. Because compliance with the ADA  is dependent upon
Lessee's specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises complies with the ADA or any
similar legislation. If, at any time during the Term, modifications or additions
are required to be made in order for Lessee's use of the Premises to be in
compliance with the ADA, Lessee hereby agrees  to make such modifications and/or
additions at Lessee's own expense.



6.2
Environmental Compliance.



(a)
Notice. Lessee shall give notice to Lessor at least seven (7) days in advance of
any production, generation, handling, storage, treatment, transportation,
disposal, release or removal of any Hazardous Substance from, on or within the
Premises, and of any arrangement for transport, disposal, storage or treatment
of any Hazardous Substance from, on or within the Premises. As used herein, the
term "Hazardous Substance" shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances the use and/or removal of
which is restricted, prohibited, regulated or penalized under or pursuant to any
applicable environmental, health, safety or similar law, ordinance, order, rule
or regulation now or at any time and from time to time. Notwithstanding the
foregoing, Lessee may use and store on the Premises de minimis amounts of
substances commonly used in the ordinary course of Lessee's business, provided
that such use shall be in full compliance with all applicable laws.



(b)
Lessee's Covenants. Lessee covenants, warrants and represents that it will not
use or employ all or any portion of the Premises to handle, transport, store,
treat or dispose of any Hazardous Substance, whether or not it was generated or
produced from, on or within the Premises; and Lessee further covenants, warrants
and represents that any activity on or relating to the Premises shall be
conducted in full compliance with all applicable laws.

 

 


 9

--------------------------------------------------------------------------------



(c)
Discharge. Lessee shall notify Lessor in writing within two (2) business days of
(i) any spill, release, discharge or disposal of any Hazardous Substance in, on
or under the Premises or any portion thereof, (ii) any matters where Lessee is
required by law to give notice to any governmental or regulatory authority
respecting any release of Hazardous Substances at or relating to the Premises,
and (iii) any noncompliance by Lessee of any applicable environmental laws or
breach by Lessee of the requirements set forth in this Section 6.2.



(d)
Investigation. Lessee shall promptly provide all information and sign all
documents reasonably requested by Lessor with respect to compliance with this
Section

6.2. Further, Lessor and its representatives shall have reasonable access to the
Premises, from time to time, to conduct an environmental assessment,
investigation  and/or sampling of the Premises. Upon Lessor's reasonable
suspicion that Hazardous Substances have been spilled, released, discharged or
disposed of on the Premises, Lessor shall have the right, during the Term and
upon the expiration or earlier termination of the Lease, to require that Lessee
hire, and in such event Lessee shall, at Lessee's own expense, hire an
environmental consultant satisfactory to Lessor to undertake sampling at the
Premises sufficient to determine whether Hazardous Substances have been spilled,
released, discharged or disposed of on the Premises during the Term.


(e)
Lessor's Right to Perform Lessee's Obligations. In the event, pursuant to this
Lease, Lessee is required to undertake any sampling, assessment, investigation
or remediation with respect to the Premises, then, at Lessor's reasonable
discretion, Lessor shall have the right (but without any obligation to do so),
upon notice to Lessee, from time to time, to perform such activities at Lessee's
expense, and all reasonable sums incurred by Lessor shall be paid by Lessee,
upon demand.



(f)
Indemnity. If the covenants, warranties and representations contained in this
Section 6.2 are false or breached, Lessee agrees to defend, indemnify, protect
and hold harmless Lessor against any and all Claims (hereinafter defined), that
Lessor may be liable for, suffer, incur, or pay by reason of the false or
breached covenants, warranties and representations. LESSEE ALSO AGREES TO
DEFEND, INDEMNIFY, PROTECT AND HOLD HARMLESS LESSOR AGAINST ANY AND ALL CLAIMS
WHICH LESSOR MAY HEREAFTER BE LIABLE FOR, SUFFER, INCUR OR PAY ARISING UNDER ANY
APPLICABLE LAW AND RESULTING FROM OR ARISING OUT OF ANY ACT, ACTIVITY, OR
VIOLATION OF ANY APPLICABLE LAWS ON THE PART OF LESSEE, ITS AGENTS, EMPLOYEES,.
OR ASSIGNS, AND AGAINST ANY AND ALL CLAIMS WHICH LESSOR MAY HEREAFTER BE LIABLE
FOR, SUFFER, INCUR OR PAY RESULTING FROM OR ARISING OUT OF ANY HANDLING,
STORAGE, TREATMENT, TRANSPORTATION, DISPOSAL, RELEASE OR THREAT OF RELEASE OF
HAZARDOUS WASTE  OR HAZARDOUS SUBSTANCES FROM, ON OR WITHIN THE PREMISES.  The
liability of Lessee pursuant to this Section 6.2 shall survive the expiration or
earlier termination of this Lease.

(g)
Event of Default. Any violation or breach of this Section 6.2 shall be
considered an Event of Default.

 

 


 10

--------------------------------------------------------------------------------



(h)
Claims. For purposes of this Section 6.2, the term "Claims" shall include and
mean all actions, causes of action, whether common law or statutory, remedies,
demands, out-of-pocket costs, liabilities, charges, suits, judgments, expense,
damage, personal injuries, property damage, incidental or consequential damages,
clean-up costs, civil penalties, attorneys' fees, litigation expenses, abatement
costs, abatement and corrective injunctive relief, injunctive relief requiring
removal and/or remedial action, all costs of removal or remedial action, and
damages to natural resources.



(i)
Survival. This Section 6.2 shall survive the expiration or earlier termination
of this Lease. Without limiting any other remedy available to Lessor under this
Lease or by Requirements, Lessee's failure to abide by the terms of this Section
6.2 shall be restrainable or enforceable, as the case may be, by injunction.



ARTICLE VII
Casualty and Entry & Inspection


7.1
Repair of Damage to Premises by  Lessor.  Lessee shall promptly  notify Lessor
of any damage to the Premises resulting from fire or any other casualty. If the
Premises shall be damaged by fire or other casualty, Lessor shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Lessor's reasonable control, and subject to all other terms of
this Article 7, restore the Premises. Such restoration shall be to substantially
the same condition of the Premises and common areas prior to the casualty,
except for (a) modifications required by zoning and building codes and other
laws or by the holder of a mortgage on the Premises, (b) improvements or
alterations of or additions to the Premises made by Lessee during the Term,
which were not approved in writing by Lessor and covered by such all-risk
insurance policy described in Section 5.1 hereof, or (c) any other modifications
to the common areas or parking areas deemed desirable by Lessor. Any other
restoration shall be performed by Lessee, at its sole cost and expense, in
accordance with the terms of this Lease. Lessor shall not be liable for any
inconvenience or annoyance to Lessee or its visitors, or injury to Lessee's
business resulting in any way from such damage or the repair thereof. However,
if such fire or other casualty shall have damaged the Premises necessary to
Lessee's occupancy, Lessor shall allow Lessee a proportionate and equitable
abatement of Rent for any portion of the Premises Lessee cannot and does not
use, but only to the extent Lessor is reimbursed from the proceeds of loss
ofrents insurance purchased by Lessee pursuant to Section 5.1 hereof and to the
extent the Premises are materially damaged and unfit for use for the Permitted
Use under this Lease, and not actually used by Lessee as a result thereof.



7.2
Option to Repair. Notwithstanding the terms of Section 7.1 hereof, Lessor may
elect not to rebuild and/or restore the Premises and instead terminate this
Lease by notifying Lessee in writing of such termination within sixty (60) days
after the date of casualty with such notice to include a termination date giving
Lessee ninety (90) days to vacate the Premises. Lessor's election to restore the
Premises shall operate to keep this Lease in full force and effect, but pending
restoration of the Premises any rent payable by Lessee shall abate in accordance
with Section 7.1 until restoration of the Premises is substantially complete.
The term of this Lease shall then be extended for the time it took to
substantially restore the Premises.

 

 


 11

--------------------------------------------------------------------------------



7.3
Notice of Casualty. If the improvements situated upon the Premises shall be
damaged or destroyed at any time, whether covered by insurance or not, Lessee
shall  give prompt notice thereof to Lessor.



7.4
Entry and Inspection. Lessee shall permit Lessor and its agents to enter the
Premises at all reasonable times to inspect the same or to make such repairs as
Lessor may elect to make. Lessor shall have such right to fulfill the purpose
thereof without any rebate of rent to Lessee for any loss of occupancy or quiet
enjoyment of the Premises thereby occasioned. In addition, Lessor shall have the
right to enter the Premises at any reasonable time within one hundred eighty
(180) days of any forthcoming termination hereof for the purpose of offering and
showing the Premises for sale or lease to third parties.



ARTICLE VIII
Eminent Domain


8.1
Substantial Taking. If twenty-five percent (25%) or more of the area of the
Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
private purchase in lieu thereof, this Lease may, at the election of the Lessee,
be terminated, and the consideration given herein shall be abated during the
unexpired portion of this Lease, effective on the date physical possession is
taken by the condemning authority.



8.2
Partial Taking. If less than twenty-five percent (25%) of the  area  of  the
Premises should be taken as aforesaid, this Lease shall not terminate; however,
the consideration given hereunder during the unexpired portion of this Lease
shall be reduced in proportion to the area taken, effective on the date physical
possession is taken by the condemning authority, following such partial taking.



8.3
Compensation to Lessor. The entire award of damages or compensation for the
property taken or condemned shall belong to and be the property of Lessor, and
Lessee hereby assigns to Lessor any and all such award or compensation.



ARTICLE IX
Assignment, Subletting, Attornment, Subordination & Estoppel Certificate


9.1
Assignment By Lessee. Lessee shall not assign or sublease any rights under this
Lease to any third party without the prior written consent of Lessor, which such
consent may be withheld in Lessor's sole discretion. Regardless of Lessor's
consent, no assignment or subletting shall release Lessee from this Lease.
Consent to one assignment or subletting shall not be deemed a consent to any
subsequent assignment or subletting.



9.2
Assignment By Lessor. Lessor may assign any and all of its rights under this
Lease to any third party, without Lessee's consent.



9.3
Attornment. Lessee shall attorn and be bound to any of Lessor's  successors 
under all terms and conditions of this Lease.

 

 


 12

--------------------------------------------------------------------------------



9.4
Subordination. This Lease shall be subordinate  to the lien of any mortgage  or
the lien resulting from any other method of financing or refinancing now or
hereafter in force against the Premises, or any portion thereof, and to any and
all advances to be made under such mortgages and all renewals, modifications,
extensions, consolidations and replacements thereof. The aforesaid provisions
shall be self-operative and no further instrument shall be required to evidence
such subordination. Lessee covenants and agrees to execute and deliver upon
demand such further instruments subordinating this Lease on the foregoing basis
to the lien of any such mortgage or mortgages as shall be desired by Lessor and
any mortgagees or proposed  mortgagees and hereby irrevocably appoints Lessor
the attorney-in-fact of Lessee to execute and deliver such instruments within
ten (10) days after written notice to do so.



9.5
Estoppel Certificate. Within ten (10) days after request  by  Lessor,  or in the
event that upon any sale, assignment or hypothecation of the Premises, Lessee
agrees to deliver a certificate to any proposed mortgagee or purchaser, or to
Lessor, certifying that this Lease is unmodified and in full force and effect
(or, if modified, that the same is in full force and effect as modified, and
stating the modifications), that there are no defenses or offsets thereto and
the dates to which rent have been paid and whether there is any breach or
default existing under the Lease.



ARTICLEX
Enioyment, Occupation and Security


10.1
Quiet Enjoyment. So long as Lessee shall  pay Base Rent, Additional  Rent and
all other sums due from Lessee under this Lease and shall keep and perform all
of the terms, covenants, obligations and conditions on its part herein
contained, Lessor covenants that, subject to Lessor's rights herein, Lessee
shall have the right to the peaceful and quiet occupancy of the Premises.



10.2
Occupation and Abandonment. Lessee agrees not to vacate or abandon the Premises
at any time during the Term. Should Lessee vacate or abandon the Premises or be
dispossessed by process of law or otherwise, such abandonment, vacation or
dispossession shall be a breach of this Lease and, in addition to any other
rights which Lessor may have, Lessor may remove any personal property belonging
to Lessee which remains on or about the Premises and store the same, for the
account of Lessee. Further, Lessor may proceed to dispose  of said personal
property either by public or private sale after posting notice of its intent to
sell such property for five (5) days upon the front door of the Premises. It is
agreed that  Lessor  may be the purchaser of all or a portion of such personal
property at such sale. Lessee may redeem said property at any time prior to sale
or other disposition thereof upon full payment to Lessor of the reasonable
expenses incurred by Lessor taking, holding and preparing the property for sale
and  of any amount due from Lessee to Lessor for rent or otherwise. Should said
property  be  disposed of by sale or other means, the proceeds shall be applied
to satisfy any amount due from Lessee to Lessor for rent or otherwise, and to
the reasonable expenses incurred for taking, holding and disposing of said
property.



ARTICLE XI

 


 13

--------------------------------------------------------------------------------



Default and Remedies

 
11.1
Default. Each of the following  events shall  be deemed  a breach  of this Lease
and  a default by Lessee (each an "Event of Default"):



(a)
Rent. If any Base Rent, Additional Rent or other monetary sum due hereunder
remains unpaid for ten (10) days after written notice thereof to Lessee;



(b)
Insolvency. If Lessee becomes insolvent, performs any act of insolvency, is not
generally paying its debts as the same become due or files a petition or has a
petition filed against it, under any federal bankruptcy code or law, as amended;



(c)
Use of Premises. The Premises shall be used for purposes (i) other than those
listed in Section 3.1 hereof or (ii) other than those approved in accordance
with Section 3.1 hereof;



(d)
Lien. Lessor shall do or permit to be done anything that creates a lien on the
Premises in violation of the terms of Section 4.5 hereof;



(e)
Environmental Compliance. Lessee shall violate the terms, conditions and
provisions of Section 6.2 hereof;



(f)
Assignment. Lessee shall assign or sublet the Premises without consent of Lessor
pursuant to Section 9.1 hereof;



(g)
Abandonment. If Lessee vacates or abandons the Premises pursuant to Section
10.2;



(h)
Failure to Perform. If Lessee fails to perform any of the terms, covenants,
conditions or obligations of this Lease; or



(i)
Other Agreement. If there 1s a breach or default under any other agreement
between Lessor and Lessee.



11.2
Cure. If any Event of Default does not involve the payment of Base Rent,
Additional Rent or other monetary sum due hereunder, is not willful or
intentional, does not place any rights or property of Lessor in immediate
jeopardy, is not known to Lessee and is within the reasonable power of Lessee to
cure within thirty (30) days after receipt of notice thereof, as determined by
Lessor in its reasonable discretion, then such Event of Default shall not
constitute a breach or default hereunder, until Lessor shall have given Lessee
notice thereof and a period of thirty (30) days shall have elapsed. During such
period Lessee may correct or cure such Event of Default, but upon Lessee's
failure to accomplish such cure within such period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind.
If such Event of Default cannot reasonably be cured within the 30-day period, as
determined by Lessor in its reasonable discretion, and Lessee is diligently
pursuing a cure of such Event of Default, then Lessee shall after receiving
notice specified herein have a reasonable

 

 


 14

--------------------------------------------------------------------------------

period to cure such Event of Default.


11.3
Remedies upon Default. Upon the occurrence of an Event of Default, and without
any notice, except, if applicable, the notice required under certain
circumstances by Sections 11.1 and 11.2 above, or such other notice as may be
required by law and may not be waived by Lessee (all other notices being hereby
waived), Lessor shall be entitled to exercise, at its option, separately,
concurrently, successively or in any combination, all remedies available at law
or in equity, including without limitation any one or more of the following:



(a)
Termination. To terminate this Lease and take possession of the Premises;



(b)
Operate Lessee's Business. To reenter (which reentry shall not operate to
terminate this Lease unless Lessor expressly so elects) and take possession of
the Premises or any part thereof, any or all personal property or fixtures of
Lessee upon the Premises and all franchises, licenses, permits and other rights
or privileges of Lessee pertaining to the use and operation of the Premises and
to conduct business thereon in the name of Lessor or of Lessee, but for the sole
profit and benefit of Lessor and without compensation to Lessee;



(c)
Seize Property; Lien. To seize all personal property, equipment, furniture or
fixtures upon the Premises which Lessee owns or in which it has an interest,
against which property Lessor shall have a Lessor's lien and continuing security
interest, which are hereby granted by Lessee, and to dispose of such property in
accordance with laws prevailing at the time and place of such seizure or remove
all or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at the cost of Lessee;



(d)
Relet the Premises. To relet the Premises or any part thereof for such term or
terms (including a term which extends beyond the original term of this Lease),
at such rentals and upon such other terms as Lessor, in its sole discretion, may
determine, with all proceeds of such reletting being applied to the rentals and
other sums due from Lessee in such order as Lessor may, in its sole discretion,
determine, with Lessee remaining liable for any deficiency;



(e)
Remaining Rent. To declare all Base Rent, Additional Rent and charges due
hereunder to be immediately due and payable and thereupon all such amounts due
to the end of the Term shall thereupon be accelerated. In the event that any
charges due hereunder cannot be exactly determined as of the date of
acceleration, the amount of such charges shall be determined by Lessor in a
reasonable manner based on historical increases in such charges; or



(f)
Attorney's Fees. To recover from Lessee all expenses, but not limited to
including attorney's fees, reasonably paid or incurred by Lessor as a result of
such breach or default.

 

 




 15

--------------------------------------------------------------------------------

In addition, in the event of any breach or default by Lessee, Lessor may, but
shall not be obligated to, immediately or at any time thereafter, and without
notice, except as required herein, correct such breach or default (without,
however, curing the same) for the account and at the expense of Lessee. Any sum
or sums so paid by Lessee, together with interest at the rate of eighteen
percent (18%) per annum, and all costs and damages shall be deemed to be
Additional Rent hereunder immediately due and payable by Lessee to Lessor.


11.4
Nonwaiver of Default. The subsequent acceptance of  Base  Rent,  Additional Rent
or any other sums due from Lessee under this Lease shall not be deemed a waiver
of any preceding breach of any obligation by Lessee hereunder (other than
Lessee's failure to pay the particular rental so accepted), and the waiver of
any breach of any covenant or condition by Lessor shall not constitute a waiver
of any other breach regardless of knowledge thereof.



ARTICLE XII
Miscellaneous


12.1
Time is of the Essence. Time is of the essence in this Lease and all provisions

hereof.


12.2
Holding Over. Any holding over after the expiration of the Term, with  the
consent of Lessor, shall be construed to be a tenancy from month to month, and
shall be on the terms and conditions herein specified, so far as applicable but
Base Rent shall be equal to one hundred fifty percent (150%) of that payable at
the expiration of this Lease.



12.3
Furniture and Fixtures. All furniture, fixtures and equipment placed in the
Premises by Lessee shall remain the property of Lessee, subject to the rights of
Lessor as provided by law or this Lease. Lessee may, at the expiration of the
term of this Lease, remove such furniture, fixtures and equipment if removal is
done so as not to damage the Premises, provided that there are no current
defaults in the obligations of Lessee under this Lease which would entitle
Lessor to a lien on such furniture, fixtures and equipment.



12.4
No Brokers. Lessor and Lessee each represent and warrant one to the other that
neither of them has employed any other broker, realtor or agent in connection
with the negotiations of the terms of this Lease or the execution thereof.
Lessor and Lessee hereby agree to indemnify and to hold each other harmless
against any loss, expense or liability with respect to any claims for
commissions or brokerage fees arising from or out of any breach of the foregoing
representation and warranty.



12.5
Confidentiality. Lessee acknowledges that the terms and conditions of this Lease
are to remain confidential for Lessor's benefit, and may not be disclosed by
Lessee to anyone, by any manner or means, directly or indirectly, without
Lessor's prior written consent; provided, however, Lessee may disclose the terms
and conditions of this Lease if required by law or court order, and to its
attorneys, accountants, employees and existing or prospective financial partners
provided same are advised by Lessee of the confidential nature of such terms and
conditions and agree to maintain the confidentiality thereof (in each case,
prior to disclosure). Lessee shall be liable for any disclosures made in
violation of this Section 12.5 by Lessee or by any entity or

 

 


 16

--------------------------------------------------------------------------------

individual to whom the terms of and conditions of this Lease were disclosed  or
made available by Lessee. The consent by Lessor to any disclosures shall not be
deemed to be a waiver on the part of Lessor of any prohibition against any
future disclosure.


12.6
Financial Statements. Within ten (10) days following Lessor's written request
therefor, Lessee shall deliver to Lessor, the annual and quarterly financial
statements of Lessee for the most recent fiscal year and quarter, which
financial statements shall be prepared in accordance with generally accepted
accounting principles ("GAAP") (or in accordance with a method other than GAAP,
provided that such financial statements fully and accurately reflect the
financial condition of Lessee (or Guarantor, as the case may be), and the actual
method of preparation is fully disclosed in writing), certified as to accuracy
and completeness by Lessee's manager, president or chief financial officer.



12.7
Rules and Regulations. Lessee and its members, managers, officers, employees,
agents, representatives, guests and invitees shall observe faithfully and comply
with any and all reasonable and non-discriminatory rules and regulations, if
any, governing the Premises, which may be prescribed from time to time by
Lessor, in Lessor's reasonable discretion. Lessor agrees to provide a copy of
any rules and regulations to Lessee upon their adoption by Lessor, including any
amendments or modifications thereto. Upon receipt of such rules and regulations,
or amendments or modifications, thereto, Lessee agrees to carry out, observe and
comply with the same.



12.8
Force Maieure. Whenever a period of time is herein prescribed for action to be
taken by Lessor or Lessee, Lessor or Lessee shall not be liable or responsible
for and there shall be excluded from the computation of any such period of time,
any delays due to Force Majeure Events. As used herein, the term "Force Majeure
Events" means actual delays caused by unusually adverse weather conditions,
fire, or other acts of God, strikes, lockouts, acts of public enemy, riots or
insurrections, ware or any other unforeseen circumstances or events beyond the
control of Lessor or Lessee (except financial circumstances or events or matters
which may be resolved by the payment of money); provided, however, no delay
shall suspend or abate any obligation of Lessee to pay Base Rent, Additional
Rent or any other sums due from Lessee under this Lease.



12.9
Limitation on Lessor's Liability. LESSEE AGREES THAT IT SHALL LOOK ONLY TO THE
PREMISES IN SEEKING TO ENFORCE ANY OBLIGATIONS OR LIABILITIES WHATSOEVER OF
LESSOR UNDER THIS LEASE OR TO SATISFY A JUDGEMENT (OR ANY OTHER CHARGE,
DIRECTIVE OR ORDER) OF ANY KIND AGAINST LESSOR. LESSOR SHALL NOT LOOK TO THE
PROPERTY OR ASSETS OF ANY OF THE MEMBERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS
OR REPRESENTATIVES OF LESSOR IN SEEKING TO ENFORCE ANY OBLIGATIONS OR
LIABILITIES WHATSOEVER OF LESSOR UNDER THIS LEASE OR TO SATISFY A JUDGMENT (OR
ANY OTHER CHARGE, DIRECTIVE OR ORDER) OF ANY KIND AGAINST LESSOR, AND IN NO
EVENT SHALL ANY DEFICIENCY JUDGMENT BE SOUGHT OR OBTAINED AGAINST LESSOR. NO
PERSON OR LEGAL ENTITY  WHO OR WHICH IS A MEMBER, MANAGER, OFFICER, EMPLOYEE,
AGENT OR REPRESENTATIVE OF LESSOR SHALL BE PERSONALLY LIABLE FOR ANY

 

 


 17

--------------------------------------------------------------------------------

OBLIGATIONS OR LIABILITIES OF LESSOR UNDER THIS LEASE. LESSOR SHALL IN NO EVENT
EVER BE LIABLE FOR ANY PUNITIVE DAMAGES, CONSEQUENTIAL DAMAGES, SPECIAL DAMAGES
OR BUSINESS LOSSES.


12.10
Lessor's Performance of Lessee's Obligations. The performance by Lessor of any
obligation required of Lessee under this Lease shall not be construed to modify
this Lease, nor shall it create any obligation on the part of Lessor with
respect to any performance required of Lessee under this Lease, whether Lessor's
performance was undertaken with the knowledge that Lessee was obligated to
perform, or whether Lessor's performance was undertaken as a result of mistake
or inadvertence.



12.11
Relationship of Parties. The relationship of the parties hereto is strictly that
of Lessor and Lessee; Lessor has no ownership in Lessee's enterprise and this
Lease shall not be construed as a joint venture or partnership. Lessee is not
and shall not be deemed to be agent or representative of Lessor.



12.12
Notices. All notices to be given hereunder shall be in writing, deposited in the
United States mail, certified or registered, with postage prepaid, or sent by
overnight delivery, and addressed as follows:





If to Lessor:           David Chymiak
              21553 E. Apache St.
              Catoosa, OK 74015




With a copy to:      Barber & Bartz, P.C. 
       525 S. Main St., Ste. 800
 
 Tulsa, Oklahoma 74103
       Attn: Ron B. Barber, Esq.






If to Lessee:        Tulsat, LLC
                1221 E. Houston
                                            Broken Arrow, OK 74012
                Attn: Scott Francis






With a copy to:       Hall Estill
       320 South Boston, Suite 200
       Tulsa, Oklahoma 74103
       Attn: Del Gustafson, Esq.


 


 






Notices shall be deemed delivered when deposited in the United States mail, as
above provided. Change of address by either party must be by notice to the other
in the same manner as above specified.


12.13
Captions. The captions in this Lease are for convenience only and shall not in
any way limit or be utilized to construe or interpret the terms and provisions
hereof.

 


 18

--------------------------------------------------------------------------------





12.14
Applicable Law. This Lease shall be construed and enforced in accordance with
the laws of the State of Oklahoma. All disputes arising under this Lease shall
be adjudicated in the courts of sitting in Tulsa County, Oklahoma, and in
furtherance of this provision the parties hereby waive any objection to such
jurisdiction and venue.



12.15
Binding Effect. All the terms, covenants and conditions hereof shall be binding
upon and inure to the benefit of the respective heirs, executors,
administrators, successors and assigns of the parties hereto; provided that
nothing in this Section 12.15 shall be deemed to permit any assignment,
subletting, occupancy or use contrary to any other provisions hereof.



12.16
Entire Agreement. This Lease and the covenants and  conditions  contained herein
represent the full and complete agreement of the parties hereto.



12.17
Modification. Neither this Lease, nor any of its provisions, may be modified
except by a written instrument signed by both parties hereto.



12.18
Attorney Fees. In the event any dispute  between  the parties  results in
litigation to enforce the terms of this Lease, the prevailing party in
litigation shall be entitled, in addition to all other remedies provided under
this Lease or by law, to recover from the non-prevailing party any and all costs
and expenses, including, without limitation, reasonable attorney fees.



12.19
Severability. In the event that any provision or section of this Lease is
rendered invalid by the decision of any court or by the enactment of any law,
ordinance or regulation, such provision of this Lease shall be deemed to have
never been included therein and the balance of this Lease shall continue in
effect in accordance with its terms.

12.20
Interpretation. In interpreting any provision of this Lease, no weight shall be
given to nor shall any construction or interpretation be influence by the fact
that counsel  of one of the parties drafted this Lease, each party recognizing
that it and its own counsel have had an opportunity to review this Lease, have
contributed to the final form of this Lease.



12.21
No Recordation. Neither Lessor nor Lessee may record this Lease nor a short-
form memorandum thereof.



12.22
Authority. Lessor and Lessee have the legal right, power and authority to enter
into this Lease. Each party's execution, delivery and performance of this Lease
has been duly authorized, and no other action is requisite to the valid and
binding execution, delivery and performance of this Lease, except as expressly
set forth herein.



12.23
Counterparts. This Lease may be executed in one or more original, facsimile
and/or ".PDF" counterparts, all of which shall be considered but one and the
same agreement, and shall become effective when one or more such counterparts
have been executed by each of the parties and delivered to the other parties
hereto.



[Remainder intentionally left blank.]
[Signature page follows.]

 

 


 19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Lessor and Lessee have executed this Lease as of the
Effective Date.


"Lessor" "Lessee"




David Chymiak,                         TULSAT, LLC,
an individual                            an Oklahoma limited liability company






   ___________________                      By: ______________________
David Chymiak                         Printed  Name: _____________
                                 Title: _____________________

 



 

 


 20

--------------------------------------------------------------------------------

 


Exhibit "A"


Premises


Lot One (1), Block One (1), EVANS COMPLEX, a subdivision in the East Half (E/2)
of the Northwest Quarter (NW/4) of Section Thirteen (13), Township Eighteen (18)
North, Range Fomieen (14) East, in the City of Broken Arrow, Tulsa County, State
of Oklahoma, according to the recorded Plat thereof.














 




































































21
 
 


